Citation Nr: 1120092	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether an overpayment calculated in the amount of $22,679.87 was properly created and calculated. 


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

FINDINGS OF FACT

1.  The Veteran had previously received compensation at the 30 percent rate from September 1, 1991 to March 31, 1995.  That award was properly offset for the Veteran's receipt of military retirement.  

2.  By decision dated in December 1998, the Board awarded a 100 percent disability rating from September 1, 1991 to March 31, 1995.  Notice provided to the Veteran detailed payments with consideration of his receipt of military retirement pay; however, the actual disbursement of funds, including retroactive payments, did not consider the offset.  This resulted in an overpayment of $14,839.86.

3.  An additional overpayment of $7,840.01 was the result of a defective audit of benefits dated in April 2007.

4.  A January 2008 VA audit shows that the Veteran's total overpayment was $22,679.87.

5.  The overpayment of compensation benefits in the amount of $22,679.87 was solely the result of VA administrative error; the Veteran's actions did not contribute to the creation of the debt. 


CONCLUSIONS OF LAW

The overpayment of VA compensation benefits, in the amount of $22,679.87, was properly calculated, but was based solely upon VA administrative error, such that the debt was not valid and the overpayment was not properly created.  38 U.S.C.A. §§ 1506, 5112(b)(9), 1521, 5302 (West 2002); 38 C.F.R. §§ 3.500, 3.660 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the United States Army from November 1984 to August 1991.  He was medically discharged and was initially placed on the temporary disability retirement list (TDRL) and later placed on the permanent disability retirement list (PDRL).

The Veteran submitted a claim for service connection for several disorders in August 1991.  In this application the Veteran indicated that he was not receiving military retirement pay.  By rating decision dated in April 1994, the RO granted service connection for sarcoidosis, a bilateral knee disorder, and tinea versicolor, assigning a combined disability rating of 30 percent effective August 7, 1991, the day after the Veteran's discharge from military service.  The Veteran was informed of this award by letter dated in May 1994.  The notice specifically informed the Veteran that the law does not allow full payment of both service retired pay and VA compensation.  The RO detailed the amounts of compensation being withheld and the appropriate time periods beginning September 1, 1991 until May 1, 1994 to allow the military service department to reduce the Veteran's retired pay by the amount of the Veteran's compensation entitlement.  It was noted that if VA compensation is more than the Veteran's service retired pay, VA will pay the difference from September 1, 1991 to the date the service department stops the Veteran's retired pay.  

The Veteran appealed this initial rating decision to the Board and, by decision dated in December 1998, the Board awarded a 100 percent disability rating for the entire length of the appeal.  By rating decision dated in December 1998, the RO effectuated the Board's award.  A December 1998 Report of Contact detailing interaction with the Defense Finance and Accounting Service (DFAS) verified the Veteran's military pay through December 1, 1998 ranging between $357.00 per month in 1993 to $596.00 per month in 1992.  It was indicated that the Veteran became a total waiver of military retired pay effective July 1, 1995.  In correspondence dated December 22, 1998, the Veteran was informed that he was to receive a retroactive benefit in excess of $75,000.00.  It was also indicated that an additional adjustment would be made at a later date based on verification of military retired pay received since September 1991.

In January 1999 correspondence, the RO notified the Veteran of his monthly compensation, beginning September 1, 1991 through December 1, 1998.  The RO noted that benefits were being withheld for certain periods to offset retired pay.  

In December 2006 the Veteran requested an audit of his VA compensation; he contended that there was an error in his payments in excess of several thousand dollars.  An audit was completed in April 2007 which reviewed payments made to the Veteran from December 1, 1999 to December 30, 2006 and showed that the Veteran was entitled to receive VA compensation of $227,018.94 but had only been paid $219,178.93.  Based on this audit it was determined that the Veteran was underpaid by $7,840.01 and he was paid an additional amount of $7,840.01.  In July 2007 correspondence, the Veteran disagreed with the April 2007 audit and contended that VA underpaid him by over $30,000.00 instead of the approximately $7,000.00 found in the April 2007 audit.

Another audit was completed in January 2008.  This audit reviewed the amount of money to which the Veteran was entitled and the amount of money he actually received from September 1, 1991 through November 30, 2007.  The audit included the dates and amounts of checks paid to the Veteran for the period from September 1, 1991, to July 5, 2007.  This accounting showed that for the period of time the Veteran was paid VA compensation in the amount of $486,828.24 but was only entitled to $464,149.07.  The funds actually disbursed to the Veteran did not include any offset for his military retirement.  Thus, the Veteran had been overpaid a total of $22,679.87.  

In May 2008, the RO issued the Administrative Decision on appeal.  It was noted that the Veteran had previously received compensation at the 30 percent rate from September 1, 1991 to March 31, 1995.  That award was properly offset for the Veteran's receipt of military retirement.  By decision dated in December 1998, he Board awarded a 100 percent disability rating from September 1, 1991 to March 31, 1995.  While the Veteran was notified that his compensation would be offset by retirement pay for a certain period of time, the RO did not consider that offset in the actual payment of benefits pursuant to that award.  This resulted in an overpayment of $14,839.86.  An additional overpayment of $7,840.01 was the result of a defective audit of benefits dated in April 2007.  In its May 2008 Administrative Decision, the RO found that the excess payment of $22,679.87 was not the fault of the Veteran and that a recovery of it would cause undue hardship for the Veteran.  The RO also found that the overpayment was due solely to administrative error and, thus, waived the overpayment.

The Veteran contends that he is entitled to additional money for the years from 1991 through 1999.  Specifically, the Veteran has contended that he waived military retirement pay upon discharge from military service and that, therefore, the claimed $22,679.87 debt is improper.  However, the Veteran has not indicated the amount that he feels that he is entitled to as opposed to the amount he was actually paid,    

Legal Criteria

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 (Apr. 24, 1998).

In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question; if there was no legal entitlement, it must then be shown that VA was responsible solely for the Veteran being paid benefits erroneously.  When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000). 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the Veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous). 

Pursuant to a December 1998 RO decision which effectuated a December 1998 Board decision, the Veteran was awarded a 100 percent combined rating, effective August 7, 1991.  

In general, there is a prohibition on the concurrent payment of military retired pay and VA disability compensation pay without a waiver of a portion of the retired pay.  See 38 U.S.C.A. § 5304; see also 38 U.S.C.A. § 5305.  This prohibition is why the RO withheld portions of the Veteran's disability payments for certain periods in connection with the initial grant of service connection made in April 1994.  This was done to avoid an overpayment due to a duplication of benefits. 

When the Veteran was notified of his entitlement to increased compensation benefits pursuant to the Board's 1998 decision, the RO detailed amounts being withheld for certain periods to offset his military retirement pay.  However, when the RO made the actual award, as detailed in January 2008 audit, the RO paid the Veteran the full amount, without any offset for military retirement pay for a period of time.  This resulted in a duplication of benefits and the overpayment.   

The Board concludes that the debt in the amount of $22,679.87 was calculated properly, but was due to sole VA administrative error and that the aforementioned debt was created improperly.  Specifically, the Board finds that the RO notified the Veteran of his compensation amounts and indicated that compensation would be withheld to offset military retirement pay for a certain period, but then issued payments without the offset.  The specific amounts of compensation and retirement pay to which the Veteran was entitled are detailed in two audits and confirm information reported by DFAS.  

The Board recognizes the Veteran was notified in the January 1999 award letter that benefits were withheld for a certain period for retired pay until a total waiver of military retired pay became effective July 1, 1995.  However, this notification detailed rates and amounts for multiple periods with adjustments noted for multiple different reasons and included reference to lump sum retroactive payments.  There was no explanation in the award letter as to how the retroactive amounts were calculated.  That information was not provided until the Veteran himself requested audits.  Thus, it would be unreasonable to expect that the Veteran would question the amount of actual compensation paid by VA.  He had no way of knowing he was not entitled to the funds generated by the awards.  

Based on this evidence, the Board concludes that the Veteran did not have actual knowledge and could not have been expected to know that the amount of compensation benefits he was receiving was erroneous because the RO failed to consider his receipt of military retirement pay for certain periods when disbursing the actual funds.  Until the Veteran requested audits of his compensation, VA was unaware that he had received compensation to which he was not entitled.  The Board finds that the overpayment was solely the result of VA administrative error, and that the debt in the amount of 22,679.87 therefore was not properly created and cannot legally be charged to the Veteran.  Erickson, 13 Vet. App. at 495.

Notice and Assistance

The provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002). Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the appellant has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the debt and waiver in question, to include multiple written arguments.


ORDER

The overpayment of VA compensation benefits, calculated in the amount of $22,679.87, was not properly created and is not a valid debt.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


